Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Announces Successful Conclusion of 2008 Tuzo Bulk Sampling Program Shares Issued and Outstanding: 59,860,881 TSX: MPV AMEX: MDM TORONTO and NEW YORK, March 19 /CNW/ - Mountain Province Diamonds Inc (TSX: MPV, AMEX: MDM) today reported that the 2008 Tuzo bulk sampling program has concluded successfully ahead of schedule. This bulk sampling program was designed to recover approx. 1,500 tonnes of kimberlite from the Tuzo kimberlite pipe using two 24 inch large-diameter drill rigs. A total of nine holes were drilled, with four holes to depths of 101 meters, three holes to depths of 126.5 meters and two holes to depths of approx. 300 meters. Processing of the drill core at De Beers' Grand Prairie facility commenced on February 23, 2008 and is expected to be completed by May, 2008.
